TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-08-00022-CV


            Diana L. Morris a/k/a Diana Aguilar and Phillip Morris, Appellants

                                                 v.

                       Juan Aguilar and Margarita Aguilar, Appellees




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




IT APPEARING to this Court that the appellants have failed to file a brief, and, accordingly,

have failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellants

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.